Case 2:20-cv-02576-CCC-MF Document 78 Filed 06/29/21 Page 1 of 1 PageID: 1612
                                                                            WILLIAM P. DENI, JR.
                                                                            Director

                                                                            Gibbons P.C.
                                                                            One Gateway Center
                                                                            Newark, New Jersey 07102-5310
                                                                            Direct: (973) 596-4853 Fax: (973) 639-8373
                                                                            wdeni@gibbonslaw.com




                                                  June 29, 2021

VIA ECF

Honorable Mark Falk, U.S.C.M.J.
United States District Court
District of New Jersey
U.S. Post Office & Courthouse Building
One Federal Square
Newark, New Jersey 07101

           Re: IN RE SUGAMMADEX
               Civil Action No. 20-2576 (CCC) (MF) (CONSOLIDATED)

Dear Judge Falk:

        This firm represents Plaintiffs in the above-referenced consolidated action. We write,
jointly with counsel for Defendants, to respectfully request that the telephone status conference
scheduled for July 1, 2021, be adjourned until after the July 9, 2021 deadline for substantial
completion of document production. The parties propose that the conference be rescheduled to
the week of July 26, 2021, if convenient for the Court.

           We thank the Court for its consideration of this request.

                                                  Respectfully submitted,


                                                  s/ William P. Deni, Jr.
                                                  William P. Deni, Jr.

cc: All counsel of record (via ECF)




Newark New York Trenton Philadelphia Wilmington                                 gibbonslaw.com
